Citation Nr: 9904390	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  89-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from July 1970 to 
February 1973 and from July 1986 to March 1988.  

The appellant's appeal regarding the claim for service 
connection for a pulmonary disorder came before the Board of 
Veterans' Appeals (Board) from rating decisions by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to chronic obstructive pulmonary 
disease.  That issue was remanded by letter in August 1989 
for the purpose of consolidating issues per request by the 
appellant's representative, and was remanded by the Board in 
July 1992, March 1997, and April 1998 for additional 
development.  


FINDINGS OF FACT

1.  The appellant's pulmonary disability is shown to have 
been initially manifested  between his two periods of 
military service and is not shown to have undergone a 
permanent increase in severity as a result of his second 
period of military service.  

2.  The appellant's PTSD is shown to be manifested by 
definite social and industrial impairment, causing occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks due depression, 
anxiety, suspiciousness, and sleep impairment.  


CONCLUSIONS OF LAW

1.  A preexisting pulmonary disorder was not aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.306 (1998).  

2.  The schedular criteria for a 30 percent evaluation for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Pulmonary Disorder

The appellant asserts that, although his pulmonary disability 
preexisted his second period of military service, the medical 
evidence shows that it was permanently aggravated by that 
second period of service, and, therefore, he should be 
service connected for a pulmonary disorder.  

The appellant's claim for service connection for a pulmonary 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible because there is evidence that he has a pulmonary 
disability, and a private physician, who is an internist, has 
stated that the disability could have been aggravated by the 
appellant's second period of military service.  The United 
States Court of Veterans Appeals (Court) has held that a 
medical opinion need not be expressed in terms of certainty 
in order to serve as the basis for a well-grounded claim 
(Lathan v. Brown, 7 Vet.App. 359, 366 (1995)), and it 
indicated in Molloy v. Brown, 9 Vet.App. 513, 516 (1996) that 
the use of the word "could" does not render a medical 
opinion without any probative value.  All relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The appellant's two periods of military service were from 
July 1970 to February 1973 and from July 1986 to March 1988.  
Service medical records for the first period of service show 
no complaint or finding of pulmonary disability, other than 
an upper respiratory infection.  Medical evidence in the 
claims file, dated after that first period of service, 
include the following: a report of VA hospitalization in May 
1977 for treatment of symptomatology that was diagnosed as 
left lower lobe pneumonia of streptococcal origin; a report 
of VA hospitalization from January 19 to February 6, 1981, 
that shows treatment of respiratory problems that were 
diagnosed as right middle lobe pneumonia of pneumococcal 
origin, right pleural effusion, and chronic obstructive 
pulmonary disease (COPD); VA medical records dated in March 
1981 that list diagnoses of bilateral lower lobe disease of 
unknown etiology, bilateral pleural effusion, mild 
restrictive ventilatory defect, and dyspnea, and indicate 
that FEV-1 on pulmonary function testing was 59 percent of 
predicted; VA medical records dated in 1984 that note a 
history of emphysema in 1977; and a December 1984 VA agent 
Orange examination report that lists a diagnosis of pulmonary 
emphysema.  

Service medical records for the second period of service show 
that the July 1986 reenlistment examination revealed normal 
findings for the lungs, although it was reported that a chest 
X-ray at that time indicated old fibrosis in the bases (of 
the lungs).  An August 1986 report shows that the appellant 
had a complaint of shortness of breath and was treated for 
pneumonia.  The appellant was treated in September 1986 for a 
chest cold, cough, and congestion, which were diagnosed as 
pneumonia, and pulmonary function testing at the time 
revealed that FEV-1 was 41 percent of predicted.  A Medical 
Evaluation Board in December 1986 diagnosed bullous 
emphysema.  A Physical Evaluation Board determined in January 
1987 that the appellant's bullous emphysema had preexisted 
service and had been aggravated by service, and that the 
appellant was unfit for further service.  The Physical 
Evaluation Board subsequently reversed itself in February 
1987 and determined that the appellant was fit for continuous 
service, based upon a new, less restrictive physical profile, 
the appellant's discontinuance of smoking per a physician's 
orders, the appellant's purchase of physical training 
equipment for self-improvement, positive statements from the 
appellant's physician and first sergeant, and the appellant's 
self discipline and extremely strong motivation.  However, 
the appellant continued to experience pulmonary problems, and 
a December 1987 Medical Evaluation Board found that the 
appellant had moderate COPD and severe impairment of 
pulmonary diffusing capacity, both of which had originated in 
August 1986 and had been permanently aggravated by service.  
A January 1988 Physical Evaluation Board found that the 
appellant was unfit for further military service due to 
chronic obstructive pulmonary disease with emphysema and 
pulmonary diffusing, and determined that the disease had been 
the proximate result of performing duty.  

Following the appellant's second period of service, a July 
1988 VA examination diagnosed chronic obstructive pulmonary 
disease, and included pulmonary function testing which 
revealed FEV-1 to be 55 percent of predicted and noted mild 
restrictive ventilatory defect that had not significantly 
changed since October 1984.  A September 1991 VA pulmonary 
examination diagnosed COPD and reported that pulmonary 
function testing indicated mild obstructive ventilatory 
defect.  Pulmonary function testing in September 1991 
revealed that FEV-1 was 65 percent of predicted and indicated 
that the results were not significantly changed since studies 
done in May 1984.  Private pulmonary function testing in July 
1992 revealed that FEV-1 was 49 percent of predicted.  

A VA pulmonary specialist reviewed the claims file in July 
1997, pursuant to the Board's March 1997 remand, and 
concluded that the evidence showed the appellant's chronic 
pulmonary disease had preexisted his second period of 
military service.  The specialist indicated that the evidence 
of treatment for pneumonia in 1977 and 1981 could have 
contributed to the appellant's pulmonary dysfunction because 
the disease was not purely obstructive in nature.  He also 
indicated that to the extent the disease was related to 
cigarette smoking, it could be dated to have started in 1972, 
based on a 14 year history of smoking provided by the 
appellant in August 1986.  The physician stated that the 
lowest FEV-1 value shown in the records was the September 
1986 result, and that pulmonary function tests in February 
1992 were not significantly different than studies conducted 
in February 1981.  

A November 1997 medical statement from an internist, H. J. 
Walter, M.D., indicated that the appellant had been under his 
care for COPD since 1991 and that the condition had remained 
stable until the present time.  The physician opined that the 
COPD could have been present prior to the appellant's second 
period of service and that service could have permanently 
aggravated it.  

The claims file was reviewed by a pulmonary specialist in 
September 1998 for the purposes of ascertaining when the 
appellant's pulmonary disability began, and, if it was shown 
to have been initially manifested between periods of military 
service, whether the evidence demonstrated that the second 
period of service resulted in permanent aggravation of his 
pulmonary problems.  The pulmonary specialist noted the 
evidence contained the following facts: the appellant's 
service medical records indicated that he experienced an 
upper respiratory tract infection while serving in Vietnam 
during his first period of service, July 1970 to January 
1973; a 1977 notation in the medical records made reference 
to a pneumonia; the appellant was admitted to a VA hospital 
in January 1981 for treatment of community acquired 
pneumonia, at which time the appellant gave a one to two pack 
per day cigarette smoking history for approximately eleven 
years; and there were several sets of pulmonary function 
tests available for review.  The specialist stated that (1) 
the findings from the several pulmonary function tests 
performed on the appellant between February 1981 and July 
1992 were approximately the same, (2) that there was no 
evidence that the appellant's second period of military 
service significantly altered his pulmonary function tests, 
and (3) that his pulmonary impairment appeared to be a 
combination of inflammatory lung disease from his two bouts 
of pneumonia and his history of cigarette smoking.  

The Board finds that the evidence overwhelmingly demonstrates 
that the appellant's pulmonary disability began in between 
his periods of military service, Consequently, the Board must 
review and analyze the evidence as to whether the preexisting 
pulmonary disability underwent a permanent increase in 
severity as a result of service, thereby demonstrating 
aggravation of the disability in service.  The Board notes 
that the appellant and his representative have not disputed 
VA's finding that the appellant's pulmonary disability began 
during the interval of time between his periods of service; 
they acknowledged the fact at the appellant's January 1997 
hearing in Washington, D.C.  Therefore, the Board need not 
determine whether the appellant's pulmonary disability was 
incurred in service.  

The appellant's representative argues that because a Physical 
Evaluation Board determined in January 1987 that the 
appellant's preexisting pulmonary disability had been 
aggravated by service, 38 C.F.R. § 3.1(m) is dispositive of 
the claim, in that a service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  The Board notes, 
however, that 38 C.F.R. § 3.1(m) states that "[I]n line of 
duty means an injury or disease incurred or aggravated during 
a period of active military, naval, or air service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs."  
The provision means only that VA must accept a service 
department finding that a disability for which a veteran was 
treated during service was "in the line of duty."  The 
regulation pertains to a line of duty determination, not 
whether a disability was incurred in or aggravated by 
service.  The regulation does not bestow upon a service 
department the opportunity or responsibility to determine 
whether a disability shown in service is service connected on 
the basis of incurrence in, or aggravation by, service. 

Review of the evidence shows that FEV-1 was 59 percent of 
predicted when measured on pulmonary function testing in 
March 1981.  While the value of FEV-1 was noticeably lower 
when measured during service in September 1986, the Board 
notes that the appellant was being treated for pneumonia at 
the time.  Pulmonary function testing in July 1988, four 
months after the appellant's separation from his second 
period of service, revealed FEV-1 to be 55 percent of 
predicted, and it was up to 65 percent of predicted in 
September 1991, when the results were considered to not be 
significantly different than studies conducted in May 1984.  
The VA pulmonary specialist reported in his July 1997 
statement that he had found that pulmonary function studies 
in February 1992 were not significantly different than 
studies conducted in February 1981.  

After careful and longitudinal evaluation of the evidence, 
the Board concludes that the appellant's pulmonary 
disability, which was initially manifested in between his two 
periods of military service, did not undergo an increase in 
severity as a result of the second period of service so as to 
demonstrate permanent aggravation of the disability by 
military service.  The Board finds that the evidence shows 
that what the appellant experienced during his second period 
of service were acute exacerbations of his pulmonary 
problems, such as the treatment for pneumonia in September 
1986, and that his pulmonary disability was not significantly 
worse for the first four years after service than it had been 
in 1981.  The Court has held that a veteran seeking service 
connection by aggravation is not entitled to a presumption of 
aggravation in service where there was only temporary 
worsening of the symptoms without worsening of the condition 
itself.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Although 
the appellant's private physician, an internist, indicated 
that he felt the pulmonary disability could have been 
aggravated by the second period of service, the Board finds 
that the statement offers no more than a possibility of 
aggravation, and is not shown to have been based on review of 
the medical evidence in the claims file.  On the other hand, 
the VA pulmonary specialist in July 1997 undertook a 
comprehensive review of the claims file and did not report 
any possibility of aggravation of the preexisting pulmonary 
disability by service, and the pulmonary specialist in 
September 1998 indicated that there was no evidence that the 
appellant's second period of military service produced a 
significant increase in his pulmonary disability.  Because 
the Board concludes that the medical opinions presented by 
the two VA pulmonary specialists outweigh the conjecture by 
the appellant's internist, the Board is unable to identify a 
basis to grant service connection for a pulmonary disorder.  

II.  PTSD

The appellant claims that his PTSD, for which service 
connection was granted by a March 1997 Board decision, is 
more severely disabling than currently evaluated and, 
therefore, warrants a rating higher than the 10 percent 
evaluation assigned by a September 1997 rating decision that 
implemented the Board's March 1997 decision.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his 
service-connected PTSD have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

While a July 1990 VA psychiatric examination report noted 
diagnoses that included "symptoms of PTSD," the disorder 
was diagnosed at an August 1992 VA psychiatric examination.  
At that time the appellant stated that he had experienced a 
lot of problems with nightmares and flashbacks since 
returning from Vietnam in 1973, and that the symptoms 
associated with the PTSD had prevented him from maintaining 
employment.  He claimed to have had ten to fifteen jobs since 
1973.  He reported that constant nightmares caused 
anxiousness and depression, and that he had problems 
communicating with other people, other than his immediate 
family.  He described himself as a loner, with an inability 
to trust others.  He admitted to getting upset easily and 
being unable to control his temper.  He gave a history of two 
or three consultations with psychologists and his private 
physician for his symptoms, for which he was prescribed 
medication that he had discontinued taking because they made 
him very sleepy.  He also reported that he had started some 
counseling but stopped because he felt no one was going to 
help him.  Mental status evaluation revealed him to be alert, 
oriented, fairly cooperative, hostile and suspicious at 
times, and somewhat depressed and angry.  Memory and 
concentration were good, suicidal ideations were denied, and 
hallucinations were not apparent.  The results of the mental 
status examination were considered normal, and the examiner 
opined that the absence of any history of psychiatric 
hospitalizations for the appellant indicated that the 
psychiatric problem had not been serious during the past 
years, but that rather his medical condition seemed to be 
more serious than his mental condition.  

The appellant underwent another VA psychiatric examination in 
June 1997.  The appellant reported that he was not seeing a 
psychiatrist nor receiving any psychiatric care, therapy, or 
counseling.  He acknowledged a history of alcohol abuse and 
indicated that he was taking Buspar, a very mild anti-anxiety 
medication, from Dr. Walters, an internist.  He stated that 
his job history included working as a juvenile counselor and 
a hospital security officer, but that he had not been 
employed since 1993 as a result of his health problems.  He 
indicated that he was separated from his wife but was 
attempting a reconciliation, and that he had five children, 
ranging in age from eight to twenty years old.  His hobbies 
and activities included gardening and planting, watching 
sports on television, fishing, and visiting with his family.  
He reported that he went to church and got the kids up and 
out in the mornings.  He stated that he did not like a lot of 
company but rather preferred isolation, that he had temper 
problems and was not a very trusting person, that he had a 
lot of anger in him, and that he experienced some appetite 
and sleeping problems.  On examination, the appellant was 
alert, oriented in all spheres, and verbalized in a logical, 
fluent, and coherent manner.  He did not demonstrate any 
jitters, anxiousness, or hyperalertness, and there was no 
shakiness or trembling in the extremities.  The examiner 
reported that the appellant did not pace the floor or 
manifest any external symptoms of internal psychic tension 
such as in foot tapping or hand ringing.  Affect showed a 
normal and reasonable range.  He denied suicidal or homicidal 
thoughts or plans.  There was no evidence of hallucinations, 
but he appeared to be somewhat suspicious and guarded.  
Cognitively, there did not appear to be any change in 
intellectual functioning since the August 1992 examination.  
The examiner's diagnoses included apparent PTSD per BVA 
decision, but he opined that, based on the symptoms 
manifested in his office, it was very difficult to justify 
such a diagnosis.  The examiner felt that the principal 
diagnosis appeared to be alcohol abuse.  

The appellant submitted a report of an April 1998 
psychological evaluation by J. Embry, Ph.D., which reported 
the results of several psychological tests conducted on the 
appellant.  Diagnostic impressions of severe PTSD and 
paranoid personality disorder were listed.  The psychologist 
opined that the appellant's clinical presentation and report 
of symptoms was consistent with a diagnosis of PTSD.  

Because the appellant's claim of entitlement to a compensable 
evaluation for his PTSD was initiated before the rating 
criteria for evaluating mental disorders were changed on 
November 7, 1996, the Board will review the claim under both 
sets of criteria in order to accord him evaluation under the 
set of criteria that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Under the general rating formula for mental disorders prior 
to November 7, 1996, (old criteria), a 50 percent evaluation 
is assigned for PTSD when there is considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned when there 
is emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, prior to November 7, 1996.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, (new criteria), a 
50 percent evaluation is assigned for PTSD that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as the following: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as the following: depressed mood, anxiety; 
suspiciousness; panic attacks (weekly or less often); chronic 
sleep impairment; and mild memory loss (such as forgetting 
names, directions, or recent events.  A 10 percent evaluation 
is assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

After reviewing the evidence presented with respect to the 
appellant's PTSD, the Board concludes that the clinical 
findings more nearly approximate the criteria for a 30 
percent evaluation.   His psychiatric symptomatology appears 
to approach definite social and industrial impairment and to 
result in occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depression, anxiety, suspiciousness, and sleep 
impairment.  Therefore, under the provisions of 38 C.F.R. 
§ 4.7, the Board finds that a 30 percent evaluation is 
warranted for the appellant's PTSD.  

While we note that a private psychologist characterized the 
appellant's PTSD as severe, the Court has held that a 
physician's classification of a disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability and is not dispositive on the Board.  Begin v. 
Derwinski, 32 Vet. App. 257 (1992); See also, 38 C.F.R. 
§ 4.126.  The clinical findings of record in this case do not 
demonstrate that he has a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood so 
as to warrant a 50 percent evaluation under the rating 
criteria that became effective November 7, 1996.  Nor does 
the symptomatology associated with his PTSD meet the old 
criteria for a 50 percent evaluation, which requires 
considerable social and industrial impairment.  Rather, the 
evidence indicates that he is not isolated or unable to 
associate with others, and he does not have reliability, 
efficiency, and flexibility levels that are so reduced as to 
result in considerable industrial impairment.  Hence, as the 
appellant's psychiatric symptomatology does not meet the 
criteria for a 50 percent evaluation under either the old or 
new criteria for rating PTSD, the Board is unable to identify 
a basis to grant an evaluation greater than 30 percent for 
the disorder.  


ORDER

Service connection is denied for a pulmonary disorder.  

A 30 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

